Title: To George Washington from Alexander McDougall, 23 August 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir,
                     west point august 23d 1782.
                  
                  The numberous court martials in our Service has long been disagreeable to me, as they are disreputable to our Service.  The points of Military duty in dispute between General Heath and me, have been decided by the Court Martial.  And altho the charges made against him by me, can be Supported, as my prosecuting him will have the appearance of malice, with Some persons, and as the French Army it is said is in march to join this, I do not wish to continue an altercation, that will lessen us in their opinion.  These Considerations induce me to decline prosecuting him.  I have the Honor to be with great truth, your Excellencys most obedient And most Humble Servant
                  
                     Alexr McDougall
                  
               